Citation Nr: 0805309	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-03 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, 
secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

The issue of entitlement to service connection for a heart 
disorder, secondary to Type II diabetes mellitus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  There is no competent medical evidence that the veteran 
has a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided in correspondence to 
the veteran dated in November and December 2004.  The letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim, identified his 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  In March 2007, the veteran informed VA that he had 
no additional information or evidence to submit.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  The March 2007 letter specifically referenced 
these requirements.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  The Board finds that further 
attempts to obtain additional evidence would be futile.  The 
available medical evidence is sufficient for an adequate 
determination.  All identified medical records have been 
obtained.  There has been no prejudicial error in the duty to 
inform the veteran.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007)).  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.  

Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For the showing of chronic disease in service, 
there are required a combination of manifestations sufficient 
to identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

Factual Background

The veteran served in the Republic of Vietnam during the 
Vietnam War.  His DD-214 reflects that he was an anti-tank 
assault man.  He served in Vietnam from July 1966 to April 
1967.  His unit received a Presidential Unit Citation.  

Although the record does contain recent evidence of other 
psychiatric diagnosis, the critical factor is that there is 
no diagnosis of PTSD in this case.  Service treatment records 
show no PTSD or mental health treatment.  His January 1969 
separation physical examination report shows a normal 
psychiatric system.  

VA treatment records show that when the veteran was seen at 
the VA outpatient clinic in November 2004, he complained of 
symptoms of PTSD.  He was referred to the mental health 
clinic.  A mental health clinic evaluation report dated in 
January 2005 reflects the opinion of a psychologist that the 
veteran did not meet the DSM-IV criteria for PTSD.  A 
character pathology was to be ruled out.  A social worker 
evaluation report dated in January 2005 reflects the DSM-IV 
diagnosis of anxiety disorder.  An additional VA psychologist 
examination report dated in January 2005 reflects that there 
was no Axis I diagnosis.  The examiner opined that the 
veteran reported minimal symptoms of PTSD.  The examiner 
noted the vague traumatic incidents reported were difficult 
but not traumatic.  Current VA treatment records show that in 
September 2006 the veteran was seen at the mental health 
clinic.  He denied sleeping well but also denied war-related 
nightmares or other Vietnam War symptoms.  The impression was 
adjustment disorder with mixed anxiety and depression.  

As to the initial significant issue in this claim, whether 
the veteran has a diagnosis of PTSD, the Board finds that 
there is no such diagnosis.

It is uncontroverted that the available treatment records and 
VA examinations fail to show a diagnosis of PTSD.  The Board 
finds it significant that examinations specifically 
undertaken in 2005 to determine whether there was PTSD 
yielded diagnoses of no PTSD.  The veteran has offered no 
competent medical evidence to establish a diagnosis of PTSD.  
In 2006, the veteran endorsed that he was not having Vietnam 
related symptoms, and the examiner made a diagnosis that was 
not related to PTSD.  Thus, the Board finds that the 
preponderance of the evidence is against a diagnosis of PTSD.  

Since the veteran does not have a diagnosis of PTSD, the 
Board need not address the claim further, since a veteran 
seeking disability benefits must establish the existence of a 
disability.  See Boyer v. West, 210 F.3d at 1353.  There must 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a).  In the absence of such evidence, 
the veteran fails to satisfy a critical element of a claim 
for PTSD and his claim for service connection fails.  See 38 
C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 137.

While the veteran believes that he suffers from PTSD related 
to service, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

The veteran contends that his heart disease is due to 
service-connected diabetes mellitus.  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran filed his claim for service connection for type 
II diabetes mellitus in October 2001.  The claim was granted 
in June 2002.  He filed his claim for heart disease as 
secondary to Type II diabetes mellitus in July 2004.  

Service treatment records are negative for indications of 
heart disease.  The veteran was hospitalized at VA in April 
1998 for shortness of breath.  The diagnosis after testing 
and treatment was dilated cardiomyopathy.  MUGA scans in May 
1999 and September 2003 reportedly showed dilated 
cardiomyopathy with decreased ejection fraction of 35%.  

In October 2001, the veteran sought VA treatment for blurred 
vision.  The diagnosis was new onset diabetes mellitus.  
Insulin was prescribed.  He has been treated for diabetes 
since that time.  

The veteran does not claim that any heart disease was 
incurred in or has been present since service.  Instead, the 
veteran argues that this disorder is a result of his service-
connected diabetes.  

On July 17, 2000, the VA issued a training letter addressing 
diabetes mellitus and its complications.  TL 00-06, provided 
that diabetes mellitus may lead to problems with the heart, 
including coronary artery disease, cardiomyopathy, or 
congestive heart failure.  

The AMC/RO must conduct appropriate development of this claim 
in light of this training letter.  On remand, the veteran 
should be afforded a VA cardiovascular examination and the 
examiner and a current diagnosis regarding any cardiovascular 
disease should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must afford the veteran a 
VA cardiovascular examination to 
determine the existence of any current 
heart disease. All indicated tests and 
studies are to be performed.  Prior to 
the examinations, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The physician is to be 
provided with a copy of TL 00-06, and 
attention is called to page 9 of the 
training and the references to 
cardiovascular disease secondary to 
diabetes mellitus.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


